Brief Stricken and Order filed July 21, 2016




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00581-CR
                              NO. 14-15-00582-CR
                              NO. 14-15-00583-CR
                                  ____________

                     LUIS EDUARDO LARA, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                  On Appeal from the 405th District Court
                         Galveston County, Texas
        Trial Court Cause Nos. 14CR2148, 14CR2149, and 14CR2150

                                    ORDER
      Appellant’s brief discloses the name of a child victim of sexual assault under
the age of 17. See Tex. Code Crim. Proc. art. 57.02(h); Tex. R. App. P. 9.10(b).
Accordingly, the brief is STRICKEN.

      Appellant is ordered to file a brief that complies with Tex. Code Crim. Proc.
art. 57.02 and Tex. R. App. P. 9.10 by August 1, 2016.

                                  PER CURIAM